Case 2:19-cv-09295-DMG-SK Document 23 Filed 11/17/20 Page 1 of 1 Page ID #:502



                   UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA


  CLYDE WARREN,                          Case No. CV 19-09295-DMG (SK)
                    Petitioner,          ORDER (1) ACCEPTING REPORT
                                         AND RECOMMENDATION TO
              v.                         DISMISS UNTIMELY PETITION
  CHRISTIAN PFEIFFER,                    AND (2) DENYING CERTIFICATE
                                         OF APPEALABILITY
                    Respondent.


       Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
 relevant records, and the attached Report and Recommendation of the U.S.
 Magistrate Judge. Having completed its de novo review of those portions of
 the Report and Recommendation to which Petitioner has objected, the Court
 concludes that nothing in the Objections affects or alters the findings and
 conclusions set forth in the Report and Recommendation.
       The Court therefore concurs with and accepts the findings and
 conclusions in the Report and Recommendation. The Court also finds, for
 the reasons stated in the Report and Recommendation, that Petitioner has
 not made a substantial showing of the denial of a constitutional right and
 that jurists of reason would find it debatable whether the Court is correct in
 its procedural ruling. See 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b);
 Slack v. McDaniel, 529 U.S. 473, 484 (2000).
       THEREFORE, IT IS ORDERED that the Petition be DISMISSED, and
 that Judgment be entered dismissing this action with prejudice. IT IS
 FURTHER ORDERED that a certificate of appealability be DENIED.

 DATED: November 17, 2020
                                           DOLLY M. GEE
                                           UNITED STATE DISTRICT JUDGE
